Title: To George Washington from Major John Clark, Jr., 20 December 1777
From: Clark, John Jr.
To: Washington, George



sir
Saturday Night, 20th Decr 1777—8 oClock P.M.

I wrote you last Night, & informed you that I expected a Spy from the City every hour—he has this moment come to me, & brings intelligence that near 1000 of the Enemy, crossed over to Jersey yesterday

with six feild pieces from 4 to 6 pounders, with design to let the Country people have the benefit of the Market, the Militia hitherto having prevented—this Day, about 30 Waggons escorted by 100 Hessians, went a forageing towards Derby & returned loaded with Hay & Rye straw without interruption, I was reconnoitring & got notice of it, but ’twas too late to inform you, had there been any Troops in this quarter I cou’d have caught them easily—they are busy intrenching at the other side Schuylkill as mentioned in my last—& they intend to make another forageing excursion haul all the Wood they’ve cut, over the River, & then pull up or destroy the Bridge & remain quiet in winter quarters for the remainder of the Season—this you may Rely on, My Boy has just return’d & I’m distress’d to get this deliver’d you as my Horse is tir’d—If Morgans Corps was stationed here or near this, I’d venture to keep them usefully employed—but without some Troops sufficient to check the Enemy ’tis in vain for me to get information for e’er it reaches you, the opportunity’s are lost—I send you a paper of this Date with a little news & am much fatigued—I am your affectionate and obedt

Jno: Clark Junr


P.S. Mr Lewis has lent me a Horse—(if Baron Arndt wou’d return his Mare he wou’d be much obliged & begs me to remind your Excellency) to carry this to you.

